
	

114 HCON 18 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring civil rights workers Andrew Goodman, James Chaney, and Michael Schwerner, and the “Freedom Summer” of 1964, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. David Scott of Georgia (for himself, Ms. Esty, Mr. Bishop of Georgia, Mr. Ellison, Ms. Moore, Ms. Brown of Florida, Mr. Hastings, Mr. Carson of Indiana, Ms. Norton, Mr. Grijalva, Ms. Chu of California, Mr. Meeks, Ms. Plaskett, Mr. McGovern, Ms. Clarke of New York, Mr. Rush, Mr. Fattah, Mr. Jeffries, Ms. Meng, Ms. Lee, Mr. Courtney, Ms. Wilson of Florida, Mr. Rangel, Ms. Adams, and Mr. Sean Patrick Maloney of New York) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States Postal Service should issue a commemorative
			 postage stamp honoring civil rights workers Andrew Goodman, James Chaney,
			 and Michael Schwerner, and the Freedom Summer of 1964, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster
			 General that such a stamp be issued.
	
	
 Whereas Freedom Summer was a campaign in Mississippi to register African-American voters during the summer of 1964;Whereas in 1964, most Black voters were disenfranchised by law or practice in Mississippi;Whereas this voting rights initiative was led by the Student Nonviolent Coordinating Committee (SNCC), with the support of the Council of Federated Organizations (COFO), which included the National Association for the Advancement of Colored People (NAACP), the Congress of Racial Equality (CORE), and the Southern Christian Leadership Conference (SCLC);Whereas thousands of students and activists participated in two week orientation sessions in preparation for the voter registration drive in Mississippi;Whereas in 1962, at 6.7 percent of the State’s Black population, Mississippi had one of the lowest percentages of Black registered voters in the country;Whereas three civil rights volunteers lost their lives in their attempts to secure voting rights for Blacks;Whereas Andrew Goodman was a White 20-year-old anthropology major from Queens College who volunteered for the Freedom Summer project;Whereas James Chaney was a 21-year-old African-American from Meridian, Mississippi, who became a civil rights activist, joining the Congress of Racial Equality (CORE) in 1963 to work on voter registration and education;Whereas Michael Mickey Schwerner was a 24-year-old White man from Brooklyn, New York, who was a CORE field secretary in Mississippi and a veteran of the civil rights movement;Whereas on the morning of June 21, 1964, the three men left the CORE office in Meridian, Mississippi, and set out for Longdale, Mississippi, where they were to investigate the recent burning of the Mount Zion Methodist Church, a Black church that had been functioning as a Freedom School for education and voter registration;Whereas the three civil rights workers were beaten, shot, and killed by members of the Ku Klux Klan;Whereas the national uproar in response to these brave men’s deaths helped raise the political capital necessary to bring about passage of the Voting Rights Act of 1965; andWhereas Andrew Goodman, James Chaney, and Michael Schwerner’s story will be told to millions of Americans and their bravery will continue to inspire generations to come through the issuance of a commemorative postage stamp: Now, therefore, be it
 That it is the sense of Congress that— (1)a commemorative postage stamp should be issued by the United States Postal Service honoring civil rights workers Andrew Goodman, James Chaney, and Michael Schwerner, and the 50th anniversary of Freedom Summer of 1964;(2)the stamp honoring these three men should be based upon the Congress of Racial Equality (CORE) poster from 1964, which was created by Danny Lyon, a prominent photographer of the Civil Rights movement; and(3)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
